Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/15/2022. Claims 1-5, 7-8, 10-12, 14-15, and 17-24 are now pending in the application. Claims 1, 7, 8, 14, and 15 have been amended. Claims 6, 9, 13, and 16 have been canceled, and claims 21-24 have been added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zachary S. Kelton (Reg. No. 71,345) on 07/01/2022.
Please amend claim 1 as follows:
(Examiner Amendment) A system comprising:
a mud pulser positionable in a wellboredata rate in the plurality of data rates that is different from the other data rates of the other waveforms in the sequence of waveforms; and
the detection system positionable at a well surface, the detection system including a processor and a memory, the memory comprising instructions that are executable by the processor to cause the processor to:
receive the sequence of waveforms transmitted at the plurality of data rates by the mud pulser;
filter each waveform in the sequence of waveforms by removing a pressure offset from the waveform to yield a filtered waveform; 
adjust each filtered waveform in the sequence of waveforms by removing multipliers for determining an actual data rate of each waveform of the sequence of waveforms, the actual data rate of each waveform being one of the plurality of data rates;
determine one or more waveforms, in the sequence of waveforms, having amplitudes exceeding a predefined threshold;
determine which waveform of the one or more waveforms has a fastest data rate among the plurality of data rates; and
select the fastest data rate for use in subsequent data communications with the mud pulser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687
adnan.aziz@uspto.gov